Citation Nr: 0121955	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  94-07 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for squamous cell skin 
carcinoma.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1953. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Souix Falls, 
South Dakota, which denied entitlement to service connection 
for skin cancer.  

This case was previously before the Board in August 1996, at 
which time the Board denied entitlement to service connection 
for skin cancer.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(the Court).  In September 1997, pursuant to a joint motion 
for remand, the Court remanded the case to the Board.  In 
November 1998, following additional evidentiary development 
consisting of obtaining an independent medical opinion, the 
Board remanded the case to the RO for further development.  

The RO granted service connection for basal cell carcinoma in 
a January 2000 decision.  A Supplemental Statement of the 
Case addressing the remaining issue of entitlement to service 
connection for squamous cell carcinomas was issued in January 
2000.  

Upon the return of this case to the Board, another 
independent medical opinion was obtained, pertinent to the 
issue of the veteran's squamous cell carcinomas.  The veteran 
and his representative were provided with copies of the 
opinion in May 2001 and invited to submit additional evidence 
and argument.  In June 2001, the veteran submitted additional 
medical evidence, along with a duly executed waiver of RO 
review.  See 38 C.F.R. § 20.1304(c) (2000).  The veteran's 
representative submitted written argument in support of the 
claim in June 2001.



FINDINGS OF FACT

1.  The veteran participated in atmospheric nuclear weapons 
testing during active duty in Operation UPSHOT-KNOTHOLE.  A 
scientific dose reconstruction indicated that he would have 
received a probable dose of 2.9 rem gamma (2.9 rounded) with 
an upper bound of 4.0 rem gamma.  The dose affecting the 
veteran's skin and face was calculated as 28.6 rem beta and 
gamma.  

2.  The medical evidence of record indicates that the 
veteran's squamous cell skin cancer was not present during 
active service or for nearly forty years after service.

3.  A preponderance of the medical evidence of record 
indicates that the veteran's squamous cell skin cancer was 
not caused by exposure to ionizing radiation during active 
service.


CONCLUSION OF LAW

Squamous cell skin cancer is not shown to be related to 
service and is not presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
squamous cell  carcinoma, which he claims is the result of 
exposure to ionizing radiation during his military service.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; then review the factual background of this case; and 
finally proceed to analyze the claim and render a decision.


Relevant law and regulations

Service connection - generally

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.

For certain chronic disorders, such as cancer, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following discharge.  38 U.S.C.A. § 1101, 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection - radiation exposure

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that the disease diagnosed after discharge is 
the result of exposure to ionizing radiation during active 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as either a veteran who while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945, through July 1, 1946.  38 C.F.R. 
§ 3.309(b)(i), (ii).

The term "onsite participation" is specifically defined as:  
a) presence at a test site, or performance of official 
military duties in connection with ships, aircraft, or other 
equipment used in direct support of a nuclear test during the 
official operational period of an atmospheric nuclear test, 
b) presence at the test site or other test staging area to 
perform official military duties in connection with 
completion of projects related to the nuclear test including 
decontamination of equipment used during the nuclear test 
during the six month period following the official 
operational period of an atmospheric nuclear test, c) service 
as a member of the garrison or maintenance forces on Eniwetok 
during the periods June 21, 1951, through July 1, 1952; 
August 7, 1956, through August 7, 1957, or November 1, 1958, 
though April 30, 1959, d) assignment to official military 
duties at Naval Shipyards involving the decontamination of 
ships that participated in Operation Crossroads.  38 C.F.R. 
§ 3.309(d)(iv).  For tests conducted by the United States, 
the term "operational period" includes participation in 
Operation Crossroads for the period July 1, 1946, through May 
20, 1948.  

In the instant case on appeal, the term "operational 
period" means the period from March 17, 1953 through June 
20, 1953, as the veteran's claims file includes documentary 
evidence which confirms that he participated in Operation 
UPSHOT-KNOTHOLE.  38 C.F.R. § 3.309(d)(v)(I).

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation, and does not 
refer to any other types of radiation exposure.  Section 
3.311(a) calls for the development of a dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.  "Radiogenic disease" is defined as a disease 
that may be induced by ionizing radiation, and specifically 
includes the following:  leukemia (other than chronic 
lymphocytic leukemia), thyroid cancer, breast cancer, bone 
cancer, liver cancer, skin cancer, esophageal cancer, stomach 
cancer, colon cancer, pancreatic cancer, kidney cancer, 
urinary bladder cancer, salivary gland cancer, multiple 
myeloma, posterior subcapsular cataracts, non-malignant 
thyroid nodular disease, ovarian cancer, parathyroid adenoma, 
tumors of the brain and central nervous system, cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i)-
(xxiv).  

Standard of review

Once the evidence has been assembled, the Board must review 
the entire record.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
2000).  The Board has the duty to assess the credibility and 
weight to be given to the evidence.  See Madden v. Gober, 125 
F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  38 C.F.R. § 3.102 (2000).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

"The Board is required to provide a written statement of the 
reasons or bases for its findings and conclusions on all 
material issues of fact and law presented on the record . . . 
.  The statement must be adequate to enable a claimant to 
understand the precise basis for the Board's decision, as 
well as to facilitate review in this Court.  To comply with 
this requirement, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran . . . .  The BVA must address all 
relevant medical evidence and provide adequate reasons for 
its evaluation of the credibility and weight of the 
evidence."  Allday v. Brown, 7 Vet. App. 517, 527-8 (1995) 
[citations omitted].

Factual Background

The veteran's participation in Shot BADGER of Operation 
UPSHOT-KNOTHOLE is documented in his VA claims folder.  

There are no medical records reflecting complaints or 
treatment for skin problems during the veteran's period of 
service.  According to the report of the general medical 
examination conducted in November 1953 in conjunction with 
the veteran's discharge from service, his skin was deemed to 
have been normal at that time. 

The earliest medical diagnosis of squamous cell skin cancers 
indicated in the record was in July 1992.  [According to the 
medical evidence of record, basal cell skin cancer was 
initially diagnosed in the 1980s.  As noted in the 
Introduction, service connection has been granted for that 
disability.]

In accordance with regulatory requirements, the RO requested 
radiation dose information for the veteran from the Defense 
Nuclear Agency (DNA), which is a component of the Department 
of Defense.  In a letter dated in September 1992, DNA 
confirmed that the veteran was a member of the 2nd Marine 
Corps Provisional Atomic Exercise Brigade during Shot BADGER 
of Operation UPSHOT-KNOTHOLE.  DNA reported further that a 
scientific dose reconstruction indicated that the veteran 
would have received a probable dose of 2.9 rem gamma (upper 
bound of 4.0 rem gamma).  In addition, a scientific dose 
reconstruction determined that due to the distance of the 
veteran's unit from ground zero, he had virtually no 
potential for radiation exposure to neutron radiation.  DNA 
further stated that internally deposited radioisotopes in the 
body at levels associated with those experienced at 
atmospheric nuclear testing would present minimal dose to the 
skin.  Moreover, there was no evidence to suggest that skin 
cancer was associated with radiation doses (external or 
internal) at the levels received by participants in 
atmosphere nuclear testing.

In a February 1993 memorandum, the VA Assistant Chief Medical 
Director for Environmental Medicine and Public Health 
responded to a request for review of the veteran's record.  
Citing relevant medical treatise evidence, the physician 
stated that skin cancer had been attributed to ionizing 
radiation only at high doses, usually at several hundred 
rads.  Citing other medical authority, she commented that 
basal cell carcinomas may have followed doses as low as 
40 rads.  Noting the veteran's maximal dose of 4.0 rem gamma 
irradiation, she concluded that it was highly unlikely that 
the veteran's skin cancer could be attributed to ionizing 
radiation in service.  

In a February 1993 advisory opinion, the VA Compensation and 
Pension Service Director agreed with the medical opinion from 
the Assistant Chief Medical Director.  The Compensation and 
Pension Service Director stated that as a result of the 
medical opinion, and following review of the evidence in its 
entirety, it was his opinion that there was no reasonable 
possibility that the veteran's skin cancer resulted from 
exposure to ionizing radiation in service.

At an August 1993 hearing, the veteran testified to having 
been exposed to radiation during service, and that he had had 
a skin disability since 1954.  

In written argument dated in March 1994, the veteran's 
representative questioned the validity of the information 
provided by the DNA, concerning the level or degree of 
radiation exposure the veteran received while participating 
in Operation UPSHOT-KNOTHOLE.  The representative 
specifically criticized a 1985 National Academy of Sciences 
Report

As noted above, the Board denied the veteran's claim in an 
August 1996 decision.  Following a joint motion for remand, 
the Court vacated the decision and remanded it for the Board 
to address the veteran's challenges to the adequacy of the 
DNA dose reconstruction data, and for a radiation oncologist 
to review the veteran's file and render an opinion.  

In March 1998, the Board again requested an independent 
medical opinion.  By memorandum dated in June 1998, a 
physician who is associated with the University of Alabama 
School of Medicine in the Department of Dermatology indicated 
that she had reviewed the information contained in the claims 
file.  She concluded that it is impossible to determine 
whether the squamous cell carcinomas of the skin which 
developed after the veteran's exposure to radiation in 
service were related to that radiation exposure.  She noted 
that the skin cancers in question are very commonly seen in 
the population at large, most of whom have never been exposed 
to the type of radiation involved in the veteran's claim.  
Furthermore, she noted that the age of onset of the veteran's 
skin cancers fell into the age group when sun-induced skin 
cancers normally develop; and that the number and location of 
the veteran's lesions on sun-exposed areas also fell into the 
norm for sun-induced skin cancers in the general population.  
The dermatologist concluded the opinion with the following 
statement:  "It is, therefore, impossible to determine if 
the veteran's exposure to ionizing radiation played any part 
in his disease process, as he has no distinguishing 
characteristics which would separate him from the normal 
population at risk for sun-induced squamous and basal cell 
carcinoma."

The RO again contacted the DNA, which was integrated into the 
Defense Threat Reduction Agency (DTRA) in October 1998, for a 
more specific estimate of the amount of radiation which 
likely affected the veteran's skin.  By letter of July 1999, 
the DTRA confirmed that a careful search of dosimetry data 
revealed no record of radiation exposure for the veteran.  
However, the DTRA experts calculated that a scientific dose 
reconstruction indicated that he would have received a 
probable dose of 2.9 rem gamma (2.9 rounded) with an upper 
bound of 4.0 rem gamma.  The dose affecting the veteran's 
skin and face was calculated as 28.6 rem beta and gamma.  A 
scientific dose reconstruction indicated that due to the 
distance of the veteran's unit from ground zero, he had 
virtually no potential for exposure to neutron radiation.  

In August 1999, the VA's Chief Public Health and 
Environmental Hazards Officer, who is a physician with 
particular specialization in public health matters, reviewed 
the above information from DTRA in addition to pertinent 
medical literature and noted that statistically, an increased 
risk for basal cell but not squamous cell skin cancers has 
been seen in atomic bomb survivors, and that excess numbers 
of basal cell cancers have been reported in skin which 
received estimated doses of 9-12 rads in margins of 
irradiated areas.  Based upon these findings, she opined that 
it is likely that the veteran's basal cell skin cancers but 
not squamous cell skin cancers could be attributed to 
exposure to ionizing radiation in service.  

In a November 1999 letter, the veteran's treating physician 
related the veteran's history of having been exposed to 
radiation in service during nuclear testing and noted that 
"In my experience, the degree to which he has been affected 
[by skin cancer] is seen in people with either chemical (e.g. 
arsenic) or radiation exposure."  The physician concluded 
the letter by presenting the following opinion:  "The 
development of large numbers of basal cell carcinomas and 
squamous cell carcinomas is a delayed effect.  It does appear 
that [the veteran's] degree of involvement of non-melanoma 
skin cancers is related to an environmental factor such as 
radiation."

Based upon these medical opinions, the RO granted service 
connection for basal cell carcinoma in January 2000.  The 
denial of service connection for squamous cell skin cancer 
was continued.  The case was returned to the Board.

An independent medical opinion to address the specific 
question of the veteran's squamous cell skin cancers was 
sought by the Board in March 2001.  
See 38 U.S.C.A. § 7109; 38 C.F.R. § 20.901(d) (2000).  
Following a review of the veteran's claims file and relevant 
medical literature, the independent medical expert, who is 
associated with the Texas A&M University System in its 
Department of Radiation Oncology, opined that the most likely 
etiology of the veteran's squamous cell carcinomas is 
exposure to UV light from the sun.  In support of this 
opinion, he noted that the veteran has engaged himself in 
occupations and recreational activities which have been 
performed outdoors, involving considerable solar exposure, 
and that the veteran's squamous cell carcinomas have 
typically developed on sun-exposed parts of the body, 
including the left forehead, right temple, and the left nasal 
ala.  

In answer to the question of whether it is at least as likely 
as not that the veteran's squamous cell carcinoma is related 
to exposure to ionizing radiation in service, the independent 
radiation oncologist opined that the chance of the veteran 
developing skin cancer secondary to his exposure to nuclear 
testing would be "very low indeed."  He cited the results 
of several studies which were interpreted as showing little 
or no relationship between atomic radiation exposure and the 
subsequent development of skin cancers.  He also noted that 
the permissible occupational exposure to skin of the whole 
body is 50 rem per year.  As the veteran was exposed to a 
probable dose of 28.6 rem beta and gamma to the skin of his 
face, the probability that his skin cancer was related to 
that inservice radiation exposure was low.  In conclusion, 
the oncologist opined that the veteran's squamous cell 
cancers were not likely related to his exposure to ionizing 
radiation in service.

The veteran and his representative were provided with a copy 
of the independent medical opinion in May 2001.  In June 
2001, the veteran submitted copies of medical records 
reflecting diagnosis and treatment of squamous cell 
carcinomas on his right arm and his right ear, and a squamous 
cell carcinoma in situ located on his left eyelid in April 
2001.  Records dated in May 2001 reveal that the newly-
diagnosed carcinoma on his left eyelid had grown from 5mm in 
size to 2cm and that a 4mm keratotic papule had appeared on 
his left lower eyelid.  The veteran also provided a signed 
waiver of initial RO review of this evidence under 38 C.F.R. 
§ 20.1304(c) (2000).


Analysis

The Veterans Claims Assistance Act of 2000 

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary of VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The VCAA specifically provides 
that VA is required to make reasonable efforts to obtain 
relevant governmental and private records that the claimant 
adequately identifies to VA and authorizes VA to obtain.  The 
VCAA further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  VCAA, Pub. L. No. 106-475, §  3(a), 
114 Stat. 2096, __ (2000) [to be codified at 38 U.S.C.A. 
§ 5103A].

The Board has considered the provisions of the VCAA in light 
of the record on appeal, and finds that the development of 
this appeal has proceeded in substantial accordance with the 
provisions of the new law.  

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue presently on appeal.  
The RO has developed the evidence pertinent to the claim, 
including providing the veteran with a compensation 
examination and obtaining copies of medical records 
specifically identified by the veteran as relevant to his 
claims.  Furthermore, four separate medical opinions have 
been obtained, as have two separate radiation dose estimates 
from the DNA and the DTRA.  Additional evidence has been 
solicited from the veteran, and it has been considered.  
There is sufficient evidence of record with which the Board 
may make an informed decision.  The Board has not identified 
any other pertinent evidence which is not currently of 
record, and the veteran has not pointed to any such evidence.  

The Board further observes that the veteran has been informed 
in communications from the RO and the Board of the types of 
evidence which could be submitted by him in support of his 
claim.  He has been accorded ample opportunity to present 
evidence and argument in support of this claim.  In 
particular, the veteran has been provided with an opportunity 
to notify VA of the existence of any further information that 
would tend to substantiate his claim.  

Pursuant to 38 U.S.C.A. § 7109(a) and 38 C.F.R. § 20.901(d), 
the Board has the discretion to seek the opinion of an 
independent medical expert when, in its judgment, the 
situation warrants it due to the medical complexity or 
controversy involved in an appeal.  See also Bielby v. Brown, 
7 Vet. App. 260, 269 (1994).  The issue currently before the 
Board involves both medical complexity and controversy, as 
demonstrated by the complex medical history, spanning a 
period of over forty years, which is contained in the 
veteran's claims folder, as well as several conflicting 
medical opinions of record.  Accordingly, as detailed above 
IME opinions have been obtained, most recently in 2001.

It is important to observe that the veteran and his 
representative have been provided with copies of each 
independent medical opinion and the VA medical opinions and 
sufficient opportunity to review each one, along with the 
opportunity to submit additional evidence and argument.  The 
veteran has thus been presented with appropriate due process, 
as provided in 38 C.F.R. § 20.903 and the holding of the 
Court in the case of Thurber v. Brown, 5 Vet. App. 119 
(1993).

As a final initial matter, the Board notes that appropriate 
development has been undertaken in light of the regulations 
regarding the adjudication of claims involving exposure to 
ionizing radiation.  See 38 C.F.R. § 3.311.  In particular, 
two dose estimates were obtained.  The dose estimates have 
been associated with the veteran's VA claims folder and has 
been described in the factual background section above.
 
Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, the Board will proceed to a decision on the 
merits.

Discussion

The veteran asserts that his squamous cell carcinoma was 
caused by radiation exposure during service.

As noted above, service connection for disability that is 
claimed to be attributable to exposure to ionizing radiation 
during service can be demonstrated by three different 
methods:  (1) presumptive service connection under 38 C.F.R. 
§ 3.309(d); (2) service connection of a "radiogenic 
disease" under 38 C.F.R. § 3.311; and (3) service connection 
may be granted under 38 C.F.R. § 3.303(d) and Combee when it 
is established that the disease diagnosed after discharge is 
the result of exposure to ionizing radiation during active 
service.  The Board will address each of these avenues in 
turn.
 
(i.)  Presumptive service connection - radiation exposure

The record reflects that the veteran participated in 
Operation UPSHOT-KNOTHOLE during the operational period of 
March 17, 1953 through June 20, 1953.  Thus, the Board finds 
that the veteran is considered a "radiation exposed 
veteran" as defined by the provisions of 38 C.F.R. § 
3.309(d)(3).

However, status as a radiation-exposed veteran is not 
sufficient, by itself, to warrant presumptive service 
connection under the provisions of 38 C.F.R. § 3.309.  
Rather, in order to warrant such a presumption, the veteran 
must be diagnosed with one of the presumptive diseases 
specifically listed under 38 C.F.R. § 3.309(d)(2).  In this 
case, the veteran has submitted competent medical evidence 
showing diagnoses of squamous cell carcinoma.  This disease 
is not one of the diseases specified as one which may be 
presumed to be related to exposure to radiation pursuant to 
38 C.F.R. § 3.309.  Accordingly, service connection for 
squamous cell carcinomas cannot be granted on a presumptive 
basis.

In short, the disorders granted presumptive service 
connection under 38 C.F.R. § 3.309(d) for radiation exposure 
are specified with precision, and the disorders for which 
service connection is sought must be included in this list if 
the veteran is to be accorded the presumption of service 
incurrence thereunder.  Because the veteran's disability is 
not included among the diseases specified at 38 C.F.R. 
§ 3.309(d), the Board finds that the veteran's claim as 
evaluated under the regulations governing presumptive service 
connection based on radiation exposure cannot be allowed.

(ii.)  Radiogenic diseases under 38 C.F.R. § 3.311

The contents of 38 C.F.R. § 3.311 provide for development of 
claims based on a contention of radiation exposure during 
active service and post-service development of a radiogenic 
disease.  Skin cancer, such as the veteran's squamous cell 
carcinomas, is one of the diseases defined as "radiogenic" 
in 38 C.F.R. § 3.311(b)(2).  These provisions do not give 
rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation-exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  

Section 3.311 essentially states that, in all claims in which 
it is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from radiation exposure, a dose assessment will be 
made.  In the case of radiation from atmospheric nuclear 
weapons test participation, such as in this claim, dose data 
must be requested from the appropriate office of the 
Department of Defense.  Review of the record reflects that 
this was accomplished; not once, but twice, because the 
veteran's representative questioned the accuracy of the first 
assessment.

When it is determined that a veteran was exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons and the veteran subsequently 
developed a radiogenic disease, such as skin cancer, and that 
skin cancer became manifest five years or more after 
exposure, then the claim must be referred to the Under 
Secretary for Benefits for further consideration.  As set 
forth above, this procedure was followed in this case in 
August 1999, when the VA's Chief Public Health and 
Environmental Hazards Officer, under a delegation of 
authority from the Under Secretary for Benefits, concluded 
that it is likely that the veteran's basal cell skin cancers 
but not squamous cell skin cancers could be attributed to 
exposure to ionizing radiation in service.  

The factors to be considered in determining whether a 
veteran's disease resulted from exposure to ionizing 
radiation in service are enumerated in 38 C.F.R. § 3.311(e).  
The Court has clarified that these factors should serve as a 
point of reference for the VA Undersecretary for Benefits.  
Hilkert v. West, 12 Vet. App. 145, 149-50 (1999).  They 
include:  1) the probable dose, in terms of dose type, rate 
and duration as a factor in inducing the disease, taking into 
account any known limitations in the dosimetry devices 
employed in its measurement or the methodologies employed in 
its estimation; 2) the relative sensitivity of the involved 
tissue to induction, by ionizing radiation of the specific 
pathology; 3) the veteran's gender and pertinent family 
history; 4) the veteran's age at time of exposure; 5) the 
time-lapse between exposure and onset of the disease; and 6) 
the extent to which exposure to radiation, or other 
carcinogens, outside of service may have contributed to 
development of the disease.

The Court has held that the Board must consider independent 
medical evidence in supporting its recorded findings, rather 
than providing its own medical judgment in the guise of a 
Board opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Review of the medical evidence set forth above reveals that 
the physicians who have provided opinions for the record have 
explicitly and implicitly considered these factors in 
formulating their opinions.

Review of all five medical opinions contained in the record, 
the two VA-generated opinions, the veteran's own physician's 
opinion, and the 1998 and 2001 independent medical opinions, 
reflects that each physician discussed to some extent the 
fact that the veteran does not have a family medical history 
of skin cancer, his age at the time of his radiation exposure 
and the time lapse between his service exposure to radiation 
and the development of skin cancers, and other possible 
causes of his skin cancers.  

The various conclusions of each physician are set forth in 
detail above.  To summarize, the veteran's own physician has 
provided the sole medical opinion in support of the veteran's 
claim that his squamous cell skin cancers are the result of 
radiation exposure during service.  The two VA opinions and 
the most recent IME opinion weigh against the claim.  [The 
1998 IME opinion is to the effect that a medical 
determination as to the effect of the veteran's radiation 
exposure on his development of skin cancer is impossible to 
reach.] 

The veteran's representative has explicitly criticized the 
probable dose estimates provided by the DNA.  The Board has 
been ordered to address these criticisms in the Court's order 
implementing the joint motion for remand.  Essentially, in 
written argument presented in March 1994 the veteran's 
representative takes issue with a National Academy of 
Sciences (NAS) report regarding the effects of radiation 
exposure which the DNA apparently relied upon in calculating 
the veteran's probable dose estimate.  

In addressing the representative's criticisms, there are two 
pertinent points to note.  First, the Board is comprised of 
laypersons, who by nature of background and training, must 
rely upon scientists and other experts to reach conclusions 
of a scientific/expert nature.  See, e.g., Colvin, supra.   
Similarly, the veteran's representative is a lay person who 
cannot offer probative opinion evidence on medical matters.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992). 
Thus, neither the Board nor the veteran's representative are 
equipped to rebut the conclusions reached by the experts in 
the field of radiation dose estimation.  

VA is governed by its own regulations in the development of 
radiation cases.  Section 3.311(c) of 38 C.F.R. provides for 
referral to an outside consultant if the VA Undersecretary 
for Benefits and the Undersecretary for Health, to include 
their delegees, are unable to conclude whether it is at least 
as likely as not, or that there is no reasonable possibility, 
that the veteran's disease resulted from radiation exposure 
in service.  In this case, there is no such disagreement 
among the experts, and thus no basis under the regulation for 
obtaining a dose estimate from an outside consultant.  

In written argument, the representative cites to a General 
Accounting Office Report, a second National Academy of 
Sciences report and to some Senate hearing testimony which 
contain criticisms of the National Academy of Sciences Report 
at issue.  None of these sources contain information specific 
to the veteran, but rather involve more general conclusions.  

VA has accomplished its duty to assist the veteran by 
obtaining four medical opinions and by soliciting two 
responses from the DNA/DTRA.  In the absence of any 
indication that additional evidence to the contrary remains 
at large, the Board holds that the VA has fulfilled not only 
the statutory duty to assist as defined by VCAA (discussed 
above), but also the regulatory responsibilities for cases of 
this nature which are defined in 38 C.F.R. § 3.311.


Subsequent to the Court's remand and the additional 
development, including the second response from the DNA/DTRA, 
which contained a newly-calculated estimate of the radiation 
dose specific to the veteran's skin, the veteran's 
representative continues to assert that the radiation 
estimates utilized by the VA are "inadequate, severely 
tainted, and of questionable value."  The Board notes that 
the veteran and his representative have not, however, 
presented any competent scientific evidence which would 
refute the dose estimates of record. 

In essence, the veteran and his representative have made 
blanket assertions concerning dose estimates in general 
without presenting any information specific to the veteran 
and this case.  In the opinion of the Board, mere 
disagreement with the dose estimates by lay persons without 
any asserted basis therefor does not constitute competent 
evidence which can serve to refute the dose estimates of 
record.    

The Board observes in passing that the facts in this case may 
be distinguished from Stone v. Gober, 14 Vet. App. 116 
(2000), in which the Court found the opinion rendered by the 
VA Chief of Public Health and Environmental Hazards that "it 
is unlikely that the [veteran's] carcinoma of the rectum and 
anal area can be attributed to exposure to ionizing radiation 
in service," to have been cursory and thus inadequate.  
Although both cases involve veterans who were stricken with 
diseases considered to be "radiogenic diseases" under the 
provisions of 38 C.F.R. § 3.311(b), the veteran in Stone had 
carcinoma in a normally non sun-exposed area and no physician 
had attributed his cancer to sun exposure.  Furthermore, the 
main concern of the Court in Stone appears to have been the 
cursory nature of the medical opinion rendered by the VA's 
Chief of Public Health and Environmental Hazards upon which 
the VA relied to deny the claim.  In this case, the veteran's 
squamous cell carcinomas have been attributed to sun exposure 
by multiple physicians who reviewed his medical records and 
the record contains not one cursory medical opinion, but five 
medical opinions, proffered by physicians with different 
areas of expertise.  None would seem to be as brief or ill-
supported as the opinion at issue in Stone.  Certainly the 
2001 IME medical opinion by the expert in radiation oncology 
is extremely comprehensive and the conclusions reached were 
painstakingly explained by the physician.

After weighing and evaluating all the evidence of record, the 
preponderance of the medical evidence is to the effect that 
the veteran's squamous cell skin cancer is attributable to 
sun exposure over many years, rather than radiation exposure 
upon several brief occasions during service.  To the extent 
that the opinion of the veteran's physician is to the 
contrary, the Board believes that it outweighed by the other 
competent medical evidence of record, in particular the 
recent and very well-reasoned IME opinion.  Thus, the 
preponderance of the evidence is against the veteran's claim 
for service connection under the provisions of 38 C.F.R. 
§ 3.311.  

(iii.)  Direct service connection - Combee

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit in Combee determined that the 
regulations governing presumptive service connection for 
radiation exposure do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee, 34 F.3d at 1043-1044.  Accordingly, the 
Board will proceed to evaluate the veteran's claim under the 
regulations governing direct service connection.

As the veteran's skin was deemed to have been normal upon 
discharge from service and squamous cell cancers were 
initially diagnosed in 1992, almost forty years after his 
discharge from service, service connection on the basis that 
his squamous cell carcinomas were initially manifest during 
service or within the one year presumptive period found in 
38 C.F.R. § 3.309(a) is not warranted.  There is no competent 
medical evidence to the contrary.  Although the veteran 
appears to have contended that he had carcinoma dating back 
to service, his lay diagnosis is entitled to no weight of 
probative value.  See Espiritu, supra. 

The veteran further appears to contend that there is a 
relationship between his squamous cell carcinoma and his 
service.  The evidence supporting the veteran's claim 
consists of the veteran's own assertions and the opinion 
submitted by his treating physician.  The veteran's own 
contentions cannot be viewed as competent evidence of the 
etiology of his squamous cell cancer.  As has been discussed 
by the Board above, lay persons untrained in medicine cannot 
provide evidence constituting a medical conclusion, such as 
an opinion as to the medical characteristics of symptoms or 
the etiology of a disease.  For the most part, medical 
testimony must be provided by someone qualified as an expert 
by knowledge, skill, experience, training, or education.  
Layno v. Brown, 5 Vet. App. 465, 469 (1994).  

The opinion presented by the veteran's treating physician is 
due some deference because of the physician's familiarity 
with the veteran himself, his medical history, and his 
current condition.  With these factors acknowledged, however, 
"[t]he probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches. . . .  As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [Board as] adjudicators . . ."  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  See also 
Wray v. Brown, 7 Vet. App. 488, 492-493 (1995) [in merits 
analysis of cases involving multiple medical opinions, each 
medical opinion should be examined, analyzed and discussed 
for corroborative value with other evidence of record]; Owens 
v. Brown, 7 Vet. App. 429, 433 (1995) [holding that it is not 
error for the Board to favor opinion of one competent medical 
expert over that of another when the Board gives adequate 
statement of reasons and bases].  Moreover, the Court has 
held that factors for consideration in assessing the medical 
competence to render an opinion as to medical causation 
include specific expertise in the relevant specialty.  See 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

The IME of April 2001 has summarized and reconciled the 
conflicting medical diagnoses and etiological opinions 
contained in the record which have been set forth above.  
While acknowledging opinions of the medical doctors who 
presented these diagnoses and etiological opinions, the Board 
finds the April 2001 IME opinion to be the probative in 
resolving the questions regarding the veteran's current 
squamous cell skin carcinomas and their cause.  The Board 
bases this determination on the physician's professional 
credentials as an expert in the field of radiation oncology, 
and because his opinion was predicated on his opportunity to 
review the entire body of evidence contained in the veteran's 
claims files, up to and including the most recent medical 
opinions submitted in March 1998 by the independent 
dermatologist expert, in August 1999 by the VA Chief Public 
Health and Environmental Hazards Officer and the November 
1999 letter from the veteran's own physician.  In commenting 
upon the opinion of the veteran's treating physician, he 
specifically noted, "I hesitate to agree with [the veteran's 
physician's] conviction that the development of a large 
number of basal cell and squamous cell carcinomas in the 
veteran was obviously a delayed effect of radiation exposure.  
My opinion is based on all the evidence quoted previously in 
this letter."

The Board has the "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F3d. 1477, 1481 (Fed. 
Cir. 1997).  The veteran's treating physician is not shown to 
be an expert in the field of radiation oncology.  Although 
the Board has no intention of disparaging the veteran's 
physician's medical expertise, the Board places greater 
weight of probative value on the IME opinion.  The Board is 
particularly impressed that the IME evaluated all aspects of 
the veteran's medical history, and made the telling point 
that the veteran's squamous cell carcinoma was manifested on 
sun-exposed areas of his body.  Interestingly, the veteran's 
own physician, in the November 1999 opinion, did not mention 
sun exposure as a potential cause, notwithstanding the 
veteran's history of sun exposure.

Therefore, following a comprehensive review of the veteran's 
file, the Board chooses to assign greater probative weight to 
the conclusions reached by the April 2001 independent medical 
expert, who concluded that the veteran's squamous cell 
carcinoma is the result of years of sun exposure, rather than 
exposure to radiation during Operation UPSHOT-KNOTHOLE in 
service.  The preponderance of the evidence is thus against 
the veteran's claim.

Additional comment

This decision is limited to the specific question of whether 
the veteran's squamous cell cancer was caused by radiation 
exposure during service.  The Board has concluded that the 
preponderance of the evidence is against such a claim, for 
the reasons articulated above.  In so holding, however, the 
question of whether the veteran's squamous cell skin cancers 
could have been caused, wholly or in part, by exposure to sun 
during service remains unaddressed.  While a claim on this 
basis could be arguably construed in light of the April 2001 
independent medical opinion to the effect that the most 
likely etiology of the veteran's squamous carcinoma is 
exposure to UV light, [see Douglas v. Derwinski, 2 Vet. App. 
435 (1992)], the Board declines to do.  Neither the veteran 
nor his representative have articulated a claim for service 
connection due to sun exposure in service.  It is noteworthy 
that neither party to the September 1997 Joint Motion for 
Remand raised this question, even obliquely.  Nor did the 
Court's order refer to sun exposure.  

Given the veteran's extensive post-service history of sun 
exposure, and in the absence of an identifiable claim for 
service connection on that basis, the Board will not refer 
such potential issue to the RO.  If the veteran wishes to 
raise with the RO another claim of entitlement to service 
connection on that basis, he is of course free to do so.

In summary, for the reasons and bases articulated above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for squamous cell 
skin cancer due to radiation exposure during service.  The 
veteran's claim is therefore denied.


ORDER

Service connection for squamous cell carcinoma as secondary 
to exposure to ionizing radiation is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals





 

